Citation Nr: 1513232	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-33 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1979 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran was initially represented by a state service representative, but he changed representation to Disabled American Veterans in December 2011.  The appropriate VA forms are associated with the claims file, and the Board acknowledges this change.

The Board also notes that a claim for TDIU was previously remanded by the Board in June 2010.  However, the Veteran then withdrew the TDIU claim in a signed, written statement dated July 2010.  While the Veteran later resubmitted a claim for TDIU in October 2010, as the Veteran had withdrawn his previous claim after it was remanded by the Board, a review of compliance with the Board's June 2010 remand directives under Stegall v. West, 11 Vet. App. 268, 271 (1998), is unnecessary.

During his substantive appeal, the Veteran requested a Board hearing at a local VA office.  However, in February 2013, the Veteran cancelled this hearing request, in writing.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e) (2014).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated from January 2012 to December 2013.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  The Veteran's corresponding file in the Veterans Benefits Management System (VBMS) shows that the Veteran's service representative submitted a brief in December 2014.
   
The issue of entitlement to an increased evaluation for a left knee disability has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a signed medical release to VA in March 2012 in connection with his TDIU claim, which included a private facility.  The Veteran has also reported that he is treated by a private doctor for his heart condition, Dr. A. (initials used to protect privacy).  These medical records have not been obtained and associated with the file, and therefore, a remand is necessary. 

The Veteran has also indicated that he was reevaluated for Social Security Administration (SSA) benefits following his heart disorder diagnosis in 2003.  While SSA disability records are associated with the claims file, such records do not show a reevaluation of benefits nor do they discuss a heart condition.  Therefore, the AOJ should attempt to obtain any records from SSA regarding a heart condition or a reevaluation of the Veteran's disability from 2003 to the present.

The Board also notes that the Veteran reported receiving worker's compensation for an injury to his back while working at Walmart.  Various medical records in the Veteran's claims file discuss the Veteran's inability to work as a result of this back injury, which is not service-connected.  This fact is relevant to the Veteran's subsequent TDIU claim, which was filed after the Veteran's non-service connected back injury.  Additionally, review of the record shows that the Veteran also injured himself when he "passed out" while at his civilian position at Walmart.  The Veteran was later awarded service connection for a heart disorder, which included symptoms such as dizziness.  Worker's compensation records involving this injury may relate to the Veteran's heart disorder, as well as his employability.  Therefore, the AOJ should attempt to obtain any employment and/or worker's compensation records from Walmart.

Finally, the Board finds that the Veteran should be afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee and heart disabilities, to include Dr. A. (identified in June 2010 VA medical records) and Billings Clinic, Coronary Care.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should attempt to obtain any worker's compensation records concerning the Veteran's injuries while employed at Walmart, as well as any relevant employment records.

3.  The AOJ should obtain and associate with the claims file any decision from the Social Security Administration (SSA) granting or denying benefits to the Veteran and the records upon which the decision was based, to include any reevaluation of his disability since 2003.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

4.  After the above development has been completed, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  

A written copy of the report should be associated with the claims folder.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







